No statement of the facts is necessary.
In the case made for this Court, the evidence is stated in detail as the basis of exceptions by the defendant, That the evidence was insufficient to satisfy a jury beyond a reasonable doubt, and, That their verdict was against the weight of testimony.
If there was any evidence, its sufficiency was a question for the jury, and, Whether the verdict was against the weight of the evidence was a question for the discretion of the judge who presided at the trial. In neither case can this Court interfere. There was some evidence tending to show the defendant's guilt, and it may not be improper for us to say in support of the propriety of the conviction, that in our opinion it was plenary.
The defendant's second exception, that there was no proof of emission, cannot avail him. In the first place, the witness said that the defendant "penetrated her person and ravished *Page 8 
her against her will." That is evidence from which the jury might infer emission. But, in the second place, it is not necessary, under our Statute of 1860, chap. 30, to prove emission. This was probably not intended to be controverted by the prisoner's counsel. His objection probably is that the case is not governed by the Statute of 1860, because the indictment concludes, not against the "Statutes" but, against the "Statute." But our act (Rev. Code, chap. 25, sec. 20,) provides that no indictment shall be vitiated by reason that it concludes against the Statutes, instead of against the Statute, or vice versa.
We therefore do not perceive any ground for a new trial.
The motion in arrest of judgment because the indictment does not charge that the female was over ten years of age, was properly refused. Our Statute makes it rape carnally to know a child under ten years of age, even although she consent; but it in no way affects the guilt of one who carnally knows a female above that age against her will. Nor is it necessary to state the age except where the victim is under ten, nor even then unless the act is with the child's consent.
Let it therefore be certified to the Court below that there is no error, in order that the sentence of the law may be executed.
PER CURIAM.                                        No error.